DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,247,194. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same limitations albeit with minor wording differences and with the ‘194 patent reciting additional structure in some of the claims.

Claims 7-10, and 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-19, and 24 of U.S. Patent No. 10,871,167. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same limitations albeit with minor wording differences and with the ‘167 patent reciting additional structure in some of the claims.

Claim Objections
Claim 1 is objected to because of the following informalities:  “interfacing portions of the first rotating ring and the first stationary ring” in line 14 should read “the interfacing portions of the first rotating ring and the first stationary ring” as such has already been recited in line 8.  Appropriate correction is required.

Applicant is advised that should claim 3 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Examiner recommends changing the dependency of claim 3 to depend on claim 1.

Claim 4 is objected to because of the following informalities:  
“the emission of process gas” in line 1 should read “emission of process gas” as such has not previously been recited in claim 4, 
“a mechanical seal system” in line 4 should read “the mechanical seal system” as such has previously been recited in line 2,
  “the interfacing portions of the first rotating ring and the first stationary ring” in line 7 should read “interfacing portions of the first rotating ring and the first stationary ring” as such has not previously been recited in this claim,
“the biasing force” in line 8 should read “a biasing force” as such has not previously been recited in this claim,
“through an of a separation gas supply subsystem” in line 11 should read “through a separation gas supply subsystem” for grammatical correctness, and
 “with the grooves, pressurizing the barrier gas” in line 15 should read “pressurizing the barrier gas with the grooves”
Appropriate correction is required.

Claim 7 is objected to because of the following informalities:   “interfacing portions of the rotating ring and the stationary ring” in line 10 and again in line15 should read “the interfacing portions of the rotating ring and the stationary ring” as they have already been recited. Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  “interfacing portions” in line 5 should read “the interfacing portions” as they have already been recited. Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  “a single an inlet” should read “a single inlet”. Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  “the dense barrier gas” should read “the barrier gas” as it has not previously been recited as dense. Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  “the dense barrier gas” in line 5 should read “the barrier gas” as it has not previously been recited as dense, “interfacing . Appropriate correction is required.

Claim 2, 3, 5, 6, 9, 10, 11 are objected at least due to depending on a claim that is objected above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-6, and 14 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the interfacing portions” in line 3. This recitation is indefinite as it is unclear whether it refers to the interfacing portions of the first rotating ring and the first stationary ring (recited in claim 1 on which claim 2 relies), refers to the interfacing portions of the second rotating ring and the second stationary ring (recited in lines 1-2 of claim 2), or if it refers to all of the prior claimed interfacing portions. Appropriate clarification and correction is 

Claim 4 recites “an inner diameter of the a first seal interface between the first rotating ring and the first stationary ring” in line 12. This recitation is indefinite as it is unclear whether it refers to the interfacing portions of the first rotating ring and the first stationary ring (recited previously in this claim), or refers to a different part (i.e. such that there must be interfacing portions in addition to a first seal interface for infringement to occur). Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “an inner diameter of the interfacing portions of the first rotating ring and the first stationary ring”.

Claim 5 recites “the interfacing portions” in line 5. This recitation is indefinite as it is unclear whether it refers to the interfacing portions of the first rotating ring and the first stationary ring (recited in claim 1 on which claim 2 relies), refers to the interfacing portions of the second rotating ring and the second stationary ring (recited in lines 1-2 of claim 2), or if it refers to all of the prior claimed interfacing portions. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “the interfacing portions of the second rotating ring and the second stationary ring”.

Claim 14 recites “providing a direct a supply of barrier gas” in line 3. This recitation is indefinite as it is unclear whether Applicant is claiming a supply of barrier gas is directed in a certain manner, whether the supply of barrier gas it “directly provided”, or whether Applicant 

Claim 6 is indefinite at least by virtue of depending on an indefinite claim.

Allowable Subject Matter
Though no claims are currently allowable Examiner notes the upon overcoming the claim objections, 112 rejections (in the manner as interpreted by Examiner), and double patenting rejections (i.e. upon filing of a Terminal Disclaimer) it appears the claims would be in condition for allowance
The following is a statement of reasons for the indication of allowable subject matter:  The independent claims recite very similar subject matter to previously allowed the parent applications 16/356,433 (now patent US 10,871,167) and 15/618,579 (now patent US 10,247,194), and include additional limitations and/or slightly different wording in some of the claims. Thus the claims in this Application, upon correction of the above issues, should be indicated as allowable for the same reasons as listed in the 12 August 2020 Notice of Allowance for the 16/356,433 application and in the 14 November 2018 Notice of Allowance for in the 15/618,579 application. Additionally regarding the newly cited reference Volden et al. (US 6,210,107), such discloses using a lower pressure buffer liquid and using grooves in a mechanical face seal to increase the pressure of the buffer liquid to above that of a process liquid in a process cavity, but such does not disclose or make obvious that such could be used with a barrier gas (i.e. instead of a buffer fluid) and it would appear that using such a seal with a gas .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides additional examples of similar mechanical seals with barrier and/or buffer gas supply systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675